18 N.Y.3d 865 (2012)
962 N.E.2d 270
938 N.Y.S.2d 846
2012 NY Slip Op 60149
HUDSON VALLEY FEDERAL CREDIT UNION, Appellant,
v.
NEW YORK STATE DEPARTMENT OF TAXATION AND FINANCE et al., Respondents.
Motion No: 2012-2
Court of Appeals of New York.
Submitted January 3, 2012.
Decided January 5, 2012.
Motion by National Association of Federal Credit Unions for leave to appear amicus curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 19 copies filed within seven days.